The plaintiff in error, hereinafter called defendant, was convicted in the district court of Carter county upon a charge of having possession of intoxicating liquor, and, having previously been convicted of a violation of the prohibitory liquor law, was sentenced to pay a fine of $50, and to serve two years in the state penitentiary. The case was tried in January, *Page 194 
1925. The appeal was lodged in this court April 15, 1925. Extensions of time to file briefs were made, but the last extension has long since expired, and no briefs have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal filed, and no appearance for oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors and if none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this, and find that the evidence supports the verdict, and no jurisdictional or fundamental error is apparent. The judgment on a former conviction, relied upon under the provisions of section 6991, Comp. Stat. 1921, making the offense charged a felony, appears not to have been formally made in the usual journal entry of judgment, but there is abundant evidence of a conviction on a plea of guilty that the judgment was imposed and the fine assessed paid by the defendant, and the imprisonment provided thereby served by him in the county jail of Carter county.
The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.